     Case 5:18-cv-01111 Document 161 Filed 08/28/20 Page 1 of 4 PageID #: 1948




                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                        AT BECKLEY


ROLAND MATHIS,

              Plaintiff,

v.                                                        CIVIL ACTION NO. 5:18-cv-01111

WARDEN JOEL ZIEGLER and
WARDEN COAKLEY and WARDEN D.L. YOUNG and
DHO MS. LESLIE and UNIT MANAGER MS. E. STENNETT and
UNIT MANAGER MR. SNOW and COUNSELOR R. HAWKINS and
COUNSELOR MR. GRIMES and CASE MANAGER M. FOWLER and
CASE MANAGER MS. E. STOCK and
OFFICER WILLIAMS and OFFICER JAMES and
OFFICER E. HARVEY and LIEUTENANT FELTS and
SECRETARY MS. HUNTER and RN MR. ROSE and
OFFICER PETRY and OFFICER BRAGG and
OFFICER ZIMMERMAN and OFFICER ERSKINE and
P.A. ELLIS and DR. EDWARDS and DR. ZAHIR and
RDAP MR. CARNELL and EDUCATION MR. STEVENS and
DR. HALL and OFFICER W. COOLEY and MAIL ROOM STAFF,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

              Pending are the Defendants’ Motion to Dismiss, or, in the Alternative, Motion for

Summary Judgment [Doc. 132], and Defendant Syed Abdul Zahir M.D.’s Motion to Dismiss

Plaintiff’s Bivens Claim [Doc. 141]. This action was previously referred to the Honorable Omar J.

Aboulhosn, United States Magistrate Judge, for submission of proposed findings and a

recommendation (“PF&R”). Magistrate Judge Aboulhosn filed his PF&R on July 16, 2020 [Doc.

157]. Magistrate Judge Aboulhosn recommended that the Court grant the Defendants’ Motion to

Dismiss, or, in the Alternative, Motion for Summary Judgment [Doc. 132], grant Defendant
    Case 5:18-cv-01111 Document 161 Filed 08/28/20 Page 2 of 4 PageID #: 1949




Zahir’s Motion to Dismiss [Doc. 141], dismiss Defendants Williams and James without prejudice

due to the lack of service, and remove the matter from the docket.

               The Court need not review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the findings or recommendation

to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140 (1985); see also 28 U.S.C.

§ 636(b)(1) (emphasis added) (“A judge of the court shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to which objection is

made.”). Failure to file timely objections constitutes a waiver of de novo review and the

Petitioner’s right to appeal the Court’s order. See 28 U.S.C. § 636(b)(1); see also United States v.

De Leon-Ramirez, 925 F.3d 177, 181 (4th Cir. 2019) (parties may not typically “appeal a

magistrate judge’s findings that were not objected to below, as § 636(b) doesn’t require de novo

review absent objection.”); Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989). Further, the

Court need not conduct de novo review when a party “makes general and conclusory objections

that do not direct the Court to a specific error in the magistrate’s proposed findings and

recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982). Objections in this case

were due on August 3, 2020. Mr. Mathis mailed “A motion of rejection to dismissal proposed

Findings and recommendation” on August 24, 2020 [Doc. 158-2]. 1

               Liberally construing – and considering, despite the untimely submission– Mr.

Mathis’s filing, Mr. Mathis objects to the Magistrate Judge’s recommendation that Defendants

Williams and James should be dismissed for lack of service [Doc. 158 at 6]. Mr. Mathis does not

dispute that these two defendants were never served, but asserts that the two defendants are “trying



1
  Mr. Mathis submitted two identical “motion[s] of rejection to dismissal proposed Findings and
recommendations.” [Docs. 158, 159]. To determine the submission date, the Court has looked to
the earliest date that the filing was mailed.
                                                 2
   Case 5:18-cv-01111 Document 161 Filed 08/28/20 Page 3 of 4 PageID #: 1950




to avoid being served” inasmuch as he contends they still work at FCI Beckley but service was not

able to be perfected at FCI Beckley [Doc. 158 at 5]. Moreover, Mr. Mathis argues that he could

not provide more information in aid of service, as the only information he has are the officers’ last

names and the address for FCI Beckley. Finally, Mr. Mathis argues that he is entitled to rely on

the U.S. Marshal Service (“the USMS”) “to use due diligence to locate these two

defendant/officers, also due to the plaintiff just got release.” [Doc. 158 at 6].

               On review, the Court concludes that Mr. Mathis’s objections lack merit. Indeed,

while it is true that officers of the Court are tasked with aiding plaintiffs proceeding in forma

pauperis by “issu[ing] and serv[ing] all process,” 28 U.S.C. § 1915(d), the plaintiff is tasked with

providing necessary and sufficient information so that service may be effected. The docket is

replete with attempts by officers of the Court to serve Defendants Williams and James. These were

not simply performative efforts. Magistrate Judge Aboulhosn ordered service upon Defendants

Williams and James four times [Docs. 15, 56, 95, 117], and on each occasion, service could not be

completed due to the inadequacy or inaccuracy of the information provided by Mr. Mathis [Docs.

47, 50, 74, 76]. To the extent that Mr. Mathis’s objections to the quality of the USMS’s efforts to

locate the unserved defendants can be construed as an objection to the PF&R, the Court

OVERRULES his objections.

               Accordingly, the Court ADOPTS the PF&R [Doc. 157], GRANTS the

Defendants’ Motion to Dismiss, or, in the Alternative, Motion for Summary Judgment [Doc. 132],

GRANTS Defendant Zahir’s Motion to Dismiss [Doc. 141], DISMISSES Defendants Williams

and James without prejudice due to the lack of service, and DISMISSES the matter from the

docket.




                                                   3
  Case 5:18-cv-01111 Document 161 Filed 08/28/20 Page 4 of 4 PageID #: 1951




              The Court directs the Clerk to transmit a copy of this Memorandum Opinion and

Order to any counsel of record and any unrepresented party herein.

                                                   ENTERED: August 28, 2020




                                               4
